FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

M. M.; E. M., individually and on       
behalf of the minor son, C.M.,
               Plaintiffs-Appellants,
                  v.
LAFAYETTE SCHOOL DISTRICT, a
local educational agency;
LAFAYETTE BOARD OF EDUCATION;
CALIFORNIA DEPARTMENT OF                      No. 10-16903
EDUCATION (CDE); JACK
O’CONNELL, as State                            D.C. No.
                                            3:09-cv-03668-SI
Superintendent of Public
Instruction for the State of                   OPINION
California; CALIFORNIA
DEPARTMENT OF GENERAL SERVICES
(DGS), operating as the California
Office of Administrative Hearings
(OAH); WILL BUSH, as State
Director of the California
Department of general Services,
              Defendants-Appellees.
                                        
        Appeal from the United States District Court
          for the Northern District of California
          Susan Illston, District Judge, Presiding

                 Argued and Submitted
       December 7, 2011—San Francisco, California

                      Filed June 6, 2012




                             6345
6346          M. M. v. LAFAYETTE SCHOOL DISTRICT
   Before: Arthur L. Alarcón, Consuelo M. Callahan, and
              N. Randy Smith, Circuit Judges.

                  Opinion by Judge Callahan


                         SUMMARY

                Government Law/Education

   The court of appeals affirmed a judgment of the district
court. The court held that 20 U.S.C. § 1415(i) does not allow
immediate judicial review of pre-hearing rulings and deci-
sions made by an ALJ in a case under the Individuals with
Disabilities Education Act.

   An administrative law judge dismissed several of a special
education student’s claims against appellee Lafayette School
District prior to holding a due process hearing because the
claims alleged conduct outside the Individuals with Disabili-
ties Education Act’s two-year statute of limitations. Appel-
lants, the child’s parents, challenged the ALJ’s decision in
California’s northern district. The district court dismissed the
parents’ complaint against Lafayette, finding that they were
not yet aggrieved parties within the meaning of the IDEA
because the ALJ had not yet issued his final decision. The
court also dismissed the parents’ separate claims against the
California Department of Education (CDE), in which the par-
ents alleged that the CDE had failed to comply with its obli-
gations under the IDEA when it closed its investigation of the
allegations against Lafayette, ruling that the claim was dupli-
cative of a claim in another pending district court matter
before the same judge.

  The parents appealed, contending that the IDEA does not
require a plaintiff to wait until a final decision has been issued
before seeking judicial review challenging pre-hearing rul-
ings.
             M. M. v. LAFAYETTE SCHOOL DISTRICT            6347
   [1] The IDEA provides a right to bring a civil action to any
party aggrieved by the findings and decision made by the ALJ
in a due process hearing. The Ninth Circuit had not previously
addressed the issue of whether a plaintiff must wait until an
ALJ issues a final decision before seeking judicial review.

   [2] The IDEA, § 1415(i)(2)(A), allows an action by any
party aggrieved by the findings and decision made under this
subsection. Nothing in § 1415(i) specifically allows immedi-
ate judicial review of a pre-hearing ruling. [3] Several cases
indicate that a party may not proceed as an aggrieved party
under the statute until a final decision has been issued follow-
ing a due process hearing. [4] The Supreme Court has also
used language that suggests that a party in an IDEA case must
wait for the final decision following the due process hearing
before filing suit in district court.

   [5] The court of appeals concluded that the district court
properly declined review of the ALJ’s interlocutory ruling
made before the due process hearing in this IDEA case. Sec-
tion 1415(i) provides for judicial review of the decision of the
hearing officer, but the statute makes clear that the decision
referred to is the decision made following a due process hear-
ing or in a state administrative appeal. [6] The court of
appeals held that § 1415(i) does not allow immediate judicial
review of pre-hearing rulings and decisions made by an ALJ
in an IDEA case. Rather, a party may bring suit if he is
aggrieved by the findings and decision made by the ALJ fol-
lowing the conclusion of the due process hearing. The district
court did not err in dismissing the claims against Lafayette.

  [7] As to the claims against the CDE, these claims were not
based on an alleged violation of § 1415(i) and were not pres-
ented to, or required to be presented to, an ALJ. These claims
were not premature.

  [8] The court of appeals also ruled that the parents did not
show that the district court’s dismissal of duplicative claims
6348          M. M. v. LAFAYETTE SCHOOL DISTRICT
in the litigation between the parties was an abuse of its discre-
tion, and [9] the district court correctly determined that the
parents’ disagreement with one decision of one ALJ did not
state a claim against the CDE. The judgment of the district
court had to be affirmed.


                          COUNSEL

Lina Foltz, Attorney-At-Law, Oakland, California, for the
plaintiffs-appellants.

Lafayette School District and Lafayette Board of Education:
Amy R. Levine (argued), Deborah Ungar Ettinger, Dannis
Wolver Kelley, San Francisco, California, for the defendants-
appellees.

California Department of Education and Jack O’Connell:
Amy Bisson Holloway, Edmundo Aguilar (argued), Sacra-
mento, California, for the defendants-appellees.


                          OPINION

CALLAHAN, Circuit Judge:

   This case began as a dispute over the results of CM’s spe-
cial education evaluation under the Individuals with Disabili-
ties Education Act, 20 U.S.C. § 1400 et seq. (“IDEA”), but
now has a convoluted procedural history, including three sep-
arate district court lawsuits and two administrative com-
plaints. Many of these issues are outside of the narrow scope
of this appeal, however, and will not be addressed in this
opinion.

  This appeal is limited to two distinct issues. First, the
Administrative Law Judge (“ALJ”) dismissed several of
               M. M. v. LAFAYETTE SCHOOL DISTRICT                 6349
CM’s claims against Lafayette School District and the Lafay-
ette Board of Education (collectively, “Lafayette”) prior to
holding a due process hearing because the claims alleged con-
duct outside the IDEA’s two-year statute of limitations. CM’s
parents, MM and EM (collectively “MM”), sought review in
the district court, which held that MM was not an “aggrieved
party” under the IDEA because the ALJ had not yet held a
due process hearing or issued a final ruling on MM’s com-
plaint. Second, the district court dismissed MM’s separate
claims against the California Department of Education
(“CDE”), in which MM alleged that the CDE had failed to
comply with its obligations under the IDEA when it closed its
investigation of the allegations against Lafayette. MM
claimed that the CDE had failed to properly supervise the
hearing officers of the Office of Administrative Hearings. The
district court held that MM’s first claim was duplicative of his
claim in another pending district court matter before the same
judge, and that MM’s second claim failed to state a claim. We
affirm because MM prematurely filed his complaint against
Lafayette in the district court and the CDE has no authority
to supervise the independent hearing officers.

                         BACKGROUND1

   CM is a twelve-year-old boy who lives with his parents,
MM and EM, within the boundaries of the Lafayette School
District. CM began kindergarten in the Lafayette School Dis-
trict in 2005 when he was six years old. At the time, he dis-
played deficits in the areas of reading, articulation, vision, and
fine motor skills. During kindergarten, the district provided
special reading, speech, and language services to CM as a
“guest” of the district’s special education program. MM sub-
  1
   The facts are taken primarily from the First Amended Complaint,
which are accepted as true on an appeal from a grant of a motion to dis-
miss. Knievel v. ESPN, 393 F.3d 1068, 1072 (9th Cir. 2005). Additional
facts are taken from MM’s Request to Schedule a Due Process Hearing,
the partial dismissal of which spawned this lawsuit.
6350            M. M. v. LAFAYETTE SCHOOL DISTRICT
mitted a written request to the district to evaluate CM for
learning disabilities on October 26, 2006, early in CM’s first
grade year. Lafayette did not provide an assessment plan for
CM until February 20, 2007.

   Lafayette conducted CM’s initial evaluation in March and
April, 2007. District Staff and MM held the first meeting of
CM’s individual education plan (“IEP”) team on April 18,
2007, to discuss the results of CM’s educational assessment.
The IEP team determined CM was eligible for special educa-
tion and related services and developed a program based on
the assessment results. MM now complains that the initial
evaluation was flawed because, among other things, the eval-
uation was conducted by individuals unqualified to select the
appropriate tests or administer them. However, MM does not
allege that he voiced any of these concerns at the time of the
April 18, 2007 meeting, or at any time thereafter until he filed
his due process complaint on April 16, 2009.

   During the year after the initial evaluation, MM advised
Lafayette’s staff of his continued concerns that CM was fall-
ing further behind at school and that CM had yet-unidentified
special educational needs. MM asked Lafayette if it would
provide additional evaluations regarding CM’s speech and
language needs, and his auditory processing. Lafayette
refused to provide additional evaluations, but recommended
that MM obtain assessments of CM privately. Between
November 2007 and March 2008, MM obtained private eval-
uations (at his own cost) that indicated CM had an auditory
processing disorder that was related to his learning disability.
There is no indication MM shared the results of the assess-
ments with Lafayette when they were completed. Instead,
MM apparently waited until September 17, 2008, to advise
Lafayette that he disagreed with the initial evaluation and
request an independent educational evaluation (“IEE”).2
  2
    There is no indication in the record why MM waited at least six months
after having the results of his private evaluations, and some 17 months
                M. M. v. LAFAYETTE SCHOOL DISTRICT                     6351
   Once MM disagreed with the initial evaluation and
requested an IEE, Lafayette had two choices. It could, “with-
out unnecessary delay,” provide the requested IEE or file a
request for a due process hearing to defend the initial assess-
ment with the California Department of General Services,
Office of Administrative Hearings3 (“OAH”). 34 C.F.R.
§ 300.502(b)(2); Cal. Educ. Code § 56329(c). Lafayette
declined to provide an IEE, but it did not immediately request
a due process hearing regarding the disagreement.

   On November 18, 2008, MM filed a compliance complaint
with the CDE, alleging that Lafayette failed to comply with
IDEA procedures after his request for an IEE. CDE began an
investigation. On December 3, 2008, Lafayette filed a due
process hearing request with the OAH to defend its initial
evaluation of CM (the “2008 OAH Case”). On December 19,
2008, Lafayette requested that CDE stay its investigation of
MM’s complaint because the IEE issue was pending before
the OAH in Lafayette’s due process request. On January 30,
2009, CDE closed its investigation pursuant to Lafayette’s
request.

   On April 16, 2009, MM filed a due process complaint with
the OAH against Lafayette (the “2009 OAH Case”), alleging
16 separate issues. Several of the issues concern Lafayette’s
alleged failure to identify CM’s disability before April 16,
2007. Lafayette filed a motion to dismiss the claims that arose
before April 16, 2007, as being barred by the two-year statute
of limitations in the IDEA, 20 U.S.C. § 1415(f)(3)(C). On

after the initial evaluation, to dispute the initial evaluation. When the ALJ
determined that Lafayette waited too long after September 17, 2008, to file
a due process hearing request, he awarded MM the cost of the evaluations
MM had obtained. However, the ALJ discounted the amount by 50% due
to MM’s delay.
   3
     The OAH is an office within the California Department of General Ser-
vices (“DGS”). The OAH conducts due process hearings in accordance
with the IDEA pursuant to a contract with CDE. See Cal. Educ. Code
§ 56504.5, Cal. Gov’t Code § 27727.
6352          M. M. v. LAFAYETTE SCHOOL DISTRICT
May 13, 2009, the ALJ dismissed claims one through six
because they arose before April 16, 2007. The rest of the
issues remained live in the 2009 OAH Case, and were to be
resolved at the due process hearing.

   Rather than wait for the resolution of the 2009 OAH Case
at the due process hearing, MM filed a lawsuit against Lafay-
ette in the district court on August 11, 2009, challenging the
ALJ’s dismissal of the claims that the ALJ had determined
were barred by the statute of limitations. Lafayette filed a
motion to dismiss MM’s complaint, but before the hearing on
the motion, MM filed a First Amended Complaint (“FAC”).
The FAC added the Lafayette Board of Education as a defen-
dant, and included new claims against the CDE and its Super-
intendent, who the FAC also added as defendants.4 After all
defendants filed motions to dismiss for failure to state a claim,
the district court dismissed the FAC on June 2, 2010.

  A.   Claims Against Lafayette

   The first three claims in the FAC, all against Lafayette, (1)
challenged the ALJ’s dismissal of the six time-barred claims,
(2) sought a determination that Lafayette’s initial evaluation
of CM’s educational needs was inadequate, and (3) sought
attorney’s fees. The district court found that these claims were
premature as MM was not an “aggrieved party” because the
2009 AOH Case was still pending. The court dismissed these
claims without prejudice to re-filing once the ALJ issued his
final ruling.

  The fourth claim was based on CDE’s closure of its investi-
gation of MM’s complaint and alleged violations of the Fifth
Amendment, the IDEA, and 42 U.S.C. § 1983. The court dis-
missed the fourth claim for relief with prejudice, finding it
was duplicative of another pending district court action before
  4
   The FAC also added the DGS and its Director as defendants. These
defendants are not involved in this appeal.
                M. M. v. LAFAYETTE SCHOOL DISTRICT                      6353
the same judge, Case No. 09-4624, and because it was based
entirely on the administrative record in the 2008 OAH Case,
the subject of Case No. 09-4624.

  B.    Claims Against CDE

   The FAC’s fourth claim was also brought against the CDE,
and as discussed, was dismissed with prejudice as duplicative
of another pending case. The fifth claim, which was brought
against CDE, the DGS and its Director, alleged that CDE
“failed to conduct proper oversight of the OAH hearing pro-
cess” and that it failed to “provide appropriate instruction and
guidance for the OAH hearing officer” in violation of the
Fifth Amendment, the IDEA, and 42 U.S.C. § 1983. The dis-
trict court dismissed the fifth claim against CDE with preju-
dice, finding that CDE had no authority to oversee or
supervise the individual hearing officers of the OAH, which
is an independent state agency.

  C.     MM’s Appeal

   The district court granted MM leave to file an amended
complaint against DGS not later than June 28, 2010, and
granted leave to re-file against Lafayette once the ALJ had
issued his final decision. When MM failed to file an amended
complaint, the court dismissed the entire action without preju-
dice on July 29, 2010. The court entered judgment on August
2, 2010.5 MM timely filed his notice of appeal on August 27,
2010.6 We have jurisdiction pursuant to 28 U.S.C. § 1291, and
we affirm.
  5
    In addition to the district court case that is the subject of this appeal,
Case No. 09-3668, there were two other district court cases filed by MM
against Lafayette pending when the court issued its ruling. Case No. 09-
4624 sought review of the ALJ’s final order in the 2009 OAH Case, and
Case No. 10-4223 sought review of the ALJ’s final decision in the 2008
OAH Case. Both cases are now also on appeal.
  6
    MM does not appeal the dismissal of the fourth claim as to Lafayette.
As to the CDE, MM appeals the dismissal of the fourth and fifth claims
only insofar as they are based on alleged violations of the IDEA. He does
not appeal the dismissal of the DGS and its Director from this matter.
6354                M. M. v. LAFAYETTE SCHOOL DISTRICT
                                DISCUSSION

I.       Standard of Review

   We review the district court’s dismissal for failure to state
a claim de novo. Knievel, 393 F.3d at 1072. We review a dis-
trict court’s control of its docket, including its decision to dis-
miss a duplicative claim, for an abuse of discretion. Adams v.
Cal. Dep’t of Health Servs., 487 F.3d 684, 688-89 (9th Cir.
2007).

II.       Claims Against Lafayette

   [1] The IDEA provides a right to bring a civil action to
“[a]ny party aggrieved by the findings and decision made” by
the ALJ in a due process hearing. 20 U.S.C. § 1415(i)(2)(A).
The ALJ dismissed several of MM’s claims against Lafayette
prior to the due process hearing because they arose outside of
the IDEA’s two-year statute of limitations. The district court
dismissed MM’s FAC against Lafayette, finding that CM and
his parents were not yet aggrieved parties within the meaning
of the IDEA because the ALJ had not yet issued his final deci-
sion. MM contends that the IDEA does not require a plaintiff
to wait until a final decision has been issued before seeking
judicial review challenging pre-hearing rulings. This court has
not previously addressed the issue of whether a plaintiff must
wait until an ALJ issues a final decision before seeking judi-
cial review.

  The IDEA provides a private right of action in the district
courts by an “aggrieved party” under two circumstances. 20
U.S.C. § 1415(i).7 First, a party may bring suit if he or she is
     7
      20 U.S.C. § 1415(i) provides, in pertinent part:
         (i) Administrative procedures
             (1) In general
               (A) Decision made in hearing
                M. M. v. LAFAYETTE SCHOOL DISTRICT                       6355
“aggrieved by the findings and decision made under subsec-
tion (f) or (k) . . . .” 20 U.S.C. § 1415(i)(2)(A). MM contends
that he brought his action under subsection (f). However, sub-
section (f) concerns due process hearings, and the only deci-
sion contemplated by the plain meaning of that subsection is
the decision following the due process hearing.8 20 U.S.C.

            A decision made in a hearing conducted pursuant to sub-
           section (f) or (k) shall be final, except that any party
           involved in such hearing may appeal such decision under
           the provisions of subsection (g) and paragraph (2).
           (B) Decision made at appeal
            A decision made under subsection (g) shall be final,
           except that any party may bring an action under paragraph
           (2).
        (2) Right to bring civil action
           (A) In general
             Any party aggrieved by the findings and decision made
            under subsection (f) or (k) who does not have the right to
            an appeal under subsection (g), and any party aggrieved
            by the findings and decision made under this subsection,
            shall have the right to bring a civil action with respect to
            the complaint presented pursuant to this section, which
            action may be brought in any State court of competent
            jurisdiction or in a district court of the United States, with-
            out regard to the amount in controversy.
  8
    Subsection (f)(3)(E) provides, in relevant part:
    (E) Decision of hearing officer
    (i) In general
    Subject to clause (ii), a decision made by a hearing officer shall
    be made on substantive grounds based on a determination of
    whether the child received a free appropriate public education.
    (ii) Procedural issues
    In matters alleging a procedural violation, a hearing officer may
    find that a child did not receive a free appropriate public educa-
    tion only if the procedural inadequacies—
6356            M. M. v. LAFAYETTE SCHOOL DISTRICT
§ 1415(f), (f)(3)(E). Because the ruling dismissing the six
claims at issue here was rendered before the due process hear-
ing, this subsection does not apply.9 Thus, the first cited pro-
vision of § 1415(i) does not provide MM a right to bring suit
challenging this pre-hearing ruling.

   [2] A second provision under § 1415(i) allows an action by
“any party aggrieved by the findings and decision made under
this subsection . . . .” Id. § 1415(i)(2)(A). Subsection (i) con-
cerns decisions made in two instances—decisions made in a
due process hearing and decisions made during a state admin-
istrative appeal. Id. § 1415(i)(1). Nothing in subsection (i)
specifically allows immediate judicial review of a pre-hearing
ruling.

   [3] The district court concluded that MM’s claims were
premature since the ALJ had not yet held a due process hear-
ing and issued a decision. The district court read § 1415(i) to
permit a claim only by “parties aggrieved by the findings and
decision issued by a hearing officer after the due process
hearing. . . .” (emphasis added). Several cases, including those
cited by the district court, support this interpretation and indi-
cate that a party may not proceed as an “aggrieved party”
under the statute until a final decision has been issued follow-
ing a due process hearing. The clearest such statement is in
the district court decision in Lake Washington:

         (I) impeded the child’s right to a free appropriate public edu-
         cation;
         (II) significantly impeded the parents’ opportunity to partici-
         pate in the decisionmaking process regarding the provision
         of a free appropriate public education to the parents’ child;
         or
         (III) caused a deprivation of educational benefits.
  9
    Subsection (k) refers to the placement of a child in an alternative edu-
cation setting, which is not the case here.
              M. M. v. LAFAYETTE SCHOOL DISTRICT            6357
    Plaintiff is not aggrieved by the decision made by
    the ALJ, for the simple reason that the ALJ has not
    yet rendered his final decision. The IDEA does not
    permit a plaintiff, allegedly aggrieved by a pre-
    hearing order, to file a complaint in federal court
    while administrative proceedings are still pending
    and seek the functional equivalent of an interlocu-
    tory appeal.

Lake Wash. Sch. Dist. No. 414 v. Office of Superintendent of
Pub. Instruction, 2009 WL 959818, at *5 (W.D. Wash. April
8, 2009). On appeal, we affirmed. Lake Wash. Sch. Dist. No.
414 v. Office of Superintendent of Pub. Instruction, 634 F.3d
1065, 1066 (9th Cir. 2011) (stating “[o]nce the state educa-
tional agency has reached a decision, an aggrieved party may
sue in federal court”). However, we did not reach the issue of
whether a plaintiff may seek interlocutory review of a pre-
hearing ruling in the district court because we held that the
school district lacked constitutional standing and that the
IDEA provided a right of action only to students and parents,
not the school district. Id. at 1069.

   [4] The Supreme Court has also used language that sug-
gests that a party in an IDEA case must wait for the final deci-
sion following the due process hearing before filing suit in
district court. In Winkelman ex rel. Winkelman v. Parma City
School District, 550 U.S. 516, 525 (2007), the Court
explained that, “[o]nce the state educational agency has
reached its decision, an aggrieved party may commence suit
in federal court: ‘Any party aggrieved by the findings and
decision made [by the hearing officer] shall have the right to
bring a civil action with respect to the complaint.’ ” Id. at 526
(quoting 20 U.S.C. § 1415(i)(2)(A)) (alteration original).
However, Winkelman did not involve interlocutory review of
a pre-hearing ruling, so its language is dicta.

  We have similarly stated the rule as permitting judicial
review following a final determination of the due process
6358          M. M. v. LAFAYETTE SCHOOL DISTRICT
hearing. Lucht v. Molalla River Sch. Dist., 225 F.3d 1023,
1026 (9th Cir. 2000) (stating a “parent of a disabled child has
the right to appeal the final decision of the administrative
agency to the district court”) (emphasis added). Lucht does
not decide the issue, however, because it did not involve a
pre-hearing decision and there was no analysis developing the
stated rule. Id. “[S]tatements made in passing, without analy-
sis, are not binding precedent.” Thacker v. FCC (In re
Magnacom Wireless, LLC), 503 F.3d 984, 993-94 (9th Cir.
2007).

  In addition, other circuits have also suggested that a party
may only file suit after the ALJ has issued a final decision fol-
lowing the due process hearing. After describing the hearing
process and the administrative appeals available under the
IDEA, the Second Circuit noted that

    the IDEA does not permit students or their parents to
    sue the moment they are dissatisfied with the out-
    come of any of these proceedings. Rather, the IDEA
    grants prospective plaintiffs a federal (or state) cause
    of action only at the end of the administrative pro-
    cess: to parties who are “aggrieved” by the “final”
    decision of a state educational agency, or, if the
    agency does not provide an internal avenue of
    appeal, by the final decision of the impartial hearing
    officer.

Coleman v. Newburgh Enlarged City Sch. Dist., 503 F.3d
198, 209 (2d Cir. 2007) (Staub, J., concurring). The discus-
sion in Coleman came in the context of requiring the parents
to exhaust their administrative remedies prior to filing suit in
court. However, MM arguably did exhaust his administrative
remedies as to the six claims the ALJ dismissed. The question
is whether he can immediately seek review of that dismissal
in the district court, or must wait until the ALJ renders a final
decision as to the remaining claims in his due process com-
plaint. This question bears a strong resemblance to a familiar
              M. M. v. LAFAYETTE SCHOOL DISTRICT              6359
jurisdictional limitation over appeals from district court
actions.

   If MM sought to appeal a district court’s order dismissing
some, but not all, claims before trial, the dismissal would not
be appealable due to the “final judgment rule.” The Supreme
Court has instructed that, as a general rule, “a party is entitled
to a single appeal, to be deferred until final judgment has been
entered, in which claims of district court error at any stage of
the litigation may be ventilated.” Digital Equip. Corp. v.
Desktop Direct, Inc., 511 U.S. 863, 868 (1994). An order that
adjudicates fewer than all claims of all parties is not final.
Nascimento v. Dummer, 508 F.3d 905, 908 (9th Cir. 2007).

   Although technically not applicable to the district court’s
review of an IDEA case, the principles behind the final judg-
ment rule—emphasizing deference to the district court (or in
this case, the ALJ), the promotion of judicial efficiency, and
avoiding the harassment and cost of multiple appeals of vari-
ous rulings, see Firestone Tire & Rubber Co. v. Risjord, 449
U.S. 368, 374 (1981)—all apply to judicial review of the
ALJ’s decision on an IDEA claim in the same way that they
apply to appellate court review of a district court ruling.
While the district court did not expressly rely on it, the ratio-
nale behind the final judgment rule seems to be the same as
the rationale behind the district court’s dismissal: “Allowing
[MM] to appeal aspects of the due process proceedings in a
piecemeal fashion would run counter to the IDEA and would
hinder efficient resolution of the administrative proceedings.”

   The final judgment rule is a jurisdictional requirement
based on the statutory grant found in 28 U.S.C. § 1291, which
expressly provides that jurisdiction of the courts of appeals is
limited to final judgments of the district courts. The IDEA,
however, does not contain such an express limitation condi-
tioning jurisdiction only to final rulings by ALJs. Therefore,
while the principles behind the final judgment rule are helpful
to the analysis of the issue, the final judgment rule is not itself
6360            M. M. v. LAFAYETTE SCHOOL DISTRICT
a jurisdictional limit the district court’s consideration of an
IDEA case.

   Thus, case law suggests that a party must wait for the final
decision following a due process hearing to seek review in the
district court, but does not firmly establish such a rule. In the
absence of case law, MM relies on his reading of § 1415(o)
to support his view that he can bring separate lawsuits based
on separate issues.10 Essentially, MM argues that based on
§ 1415(o), he could have filed the claims the ALJ dismissed
as a separate due process complaint rather than as part of the
one due process complaint he did file. He reasons that if he
can file separate due process complaints, and if he can file a
lawsuit based on each due process complaint without waiting
until all due process complaints have been finally decided,
then he should be able to file separate lawsuits for each sepa-
rate claim decided by the ALJ in his due process complaint.
Moreover, he contends that he should be able to bring the first
lawsuit while the other issues are still being decided admin-
istratively. However, § 1415(o) authorizes separate due pro-
cess administrative complaints on separate issues, not
multiple federal district court complaints stemming from a
single due process complaint.

   [5] The plain reading of § 1415(i), supported by relevant
case law and the rationale behind the final judgment rule,
leads us to conclude that the district court properly declined
review of the ALJ’s interlocutory ruling made before the due
process hearing in this IDEA case. Section 1415(i) provides
for judicial review of the decision of the hearing officer, but
the statute makes clear that the decision referred to is the deci-
sion made following a due process hearing or in a state
administrative appeal.
  10
    20 U.S.C. § 1415(o) provides, in full: “Nothing in this section shall be
construed to preclude a parent from filing a separate due process com-
plaint on an issue separate from a due process complaint already filed.”
                M. M. v. LAFAYETTE SCHOOL DISTRICT                     6361
   Moreover, even if § 1415(i) were construed to allow imme-
diate judicial review by a party “aggrieved” by an ALJ’s
interlocutory order, MM has failed to show he is “aggrieved.”
The only alleged consequence of the district court dismissing
MM’s complaint as premature is a delay in judicial review of
the dismissed claims until after the ALJ has made his deci-
sion. This, however, is true of all interlocutory rulings. The
statute’s requirement that a party be “aggrieved” requires a
graver consequence than the postponement of judicial review.
The wisdom of this perspective—which is also the foundation
of the final judgment rule—is demonstrated in this case.
MM’s tactics have resulted in three separate district court
cases and now three separate appeals from those cases. The
result has been a procedural morass which caused significant
delay in resolving CM’s educational needs, without providing
any benefit to CM.

   [6] We hold that 20 U.S.C. § 1415(i) does not allow imme-
diate judicial review of pre-hearing rulings and decisions
made by an ALJ in an IDEA case.11 Rather, a party may bring
suit if he is aggrieved by the findings and decision made by
the ALJ following the conclusion of the due process hearing.12
The district court did not err in dismissing the claims against
Lafayette.
  11
      We do not reach the question of whether the ALJ was correct that the
claims were time-barred. That question will be answered, if it is answered,
in the appeal from Case No. 09-4624.
   12
      We do not hold that an ALJ’s order completely dismissing a due pro-
cess complaint without a due process hearing would not give rise to a right
of judicial review. If the ALJ completely dismisses the matter, the dis-
missal is final and judicially reviewable. However, that is not the situation
before us. Likewise, we do not comment on what, if any, exceptions might
be appropriate to our holding that a party must be aggrieved by the find-
ings and decision of the ALJ following the due process hearing in order
to bring suit under 20 U.S.C. § 1415(i). Like the exceptions to the final
judgment rule, we believe any exceptions to our holding are better
addressed when the circumstances which might give rise to an exception
are present. No such circumstances are present here.
6362         M. M. v. LAFAYETTE SCHOOL DISTRICT
III.   Claims Against CDE

   [7] The claims against the CDE are separate from the
claims against Lafayette. These claims were not based on an
alleged violation of 20 U.S.C. § 1415(i) regarding the suffi-
ciency of the free public education provided to CM, but rather
were based on CDE’s alleged failure to comply with its duty
to investigate MM’s complaints against Lafayette and super-
vise the hearing process. These claims were not presented to,
nor were they required to be presented to, an ALJ. Unlike the
claims against Lafayette, the claims against the CDE are not
premature.

  A.   Fourth Claim

   MM filed a compliance complaint with the CDE alleging
that Lafayette failed to comply with the requirements of the
IDEA. After Lafayette filed its due process complaint with the
OAH, it requested the CDE close its investigation of MM’s
compliance complaint because the issue was the subject of
Lafayette’s due process complaint. CDE closed its investiga-
tion, and MM essentially contends closing the investigation
was improper. MM’s primary argument is that the issues in
Lafayette’s due process complaint did not include the issue in
MM’s compliance complaint, namely the timeliness of Lafay-
ette’s due process complaint. However, the merits of CDE’s
decision to close its investigation are not an issue in this
appeal.

   The district court had before it separate motions to dismiss
two cases involving the same parties: Case No. 09-3668, the
case on appeal here, and Case No. 09-4624. The district court
issued a single order covering both cases and granting both
motions. In that order the court dismissed the fourth claim in
Case No. 09-3668 because it was duplicative of the claim in
Case No. 09-4624. The court found that MM “stated this
claim in identical terms in Case No. 09-4624,” and that given
the duplicative nature of the claim, it was not appropriate to
              M. M. v. LAFAYETTE SCHOOL DISTRICT            6363
maintain the claim in Case No. 09-3668. It is well established
that a district court has broad discretion to control its own
docket, and that includes the power to dismiss duplicative
claims. Adams, 487 F.3d at 688-89.

   [8] The district court did not reach the question of whether
CDE properly closed its investigation in Case No. 09-3668.
Although the district court did reach that question in its order
in regard to Case No. 09-4624, since the fourth claim was dis-
missed as duplicative in Case No. 09-3668, and this appeal is
only from Case No. 09-3668, only the duplicative ruling is
before us. Thus, the resolution of the merits of that issue will
be decided, if at all, in the appeal of Case No. 09-4624. In this
case, however, because MM has not shown the district court’s
dismissal of the duplicative claim was an abuse of its discre-
tion, we affirm. Adams, 487 F.3d at 688-89.

  B.   Fifth Claim

   MM’s fifth claim alleges that CDE failed to properly super-
vise and oversee the OAH and its hearing officers. MM
argues that § 1415(f) requires that the due process hearing “be
conducted by the State educational agency” and therefore,
even if CDE contracts with OAH to provide hearing officers,
CDE bears ultimate responsibility for the fairness of the hear-
ings. He argues that the FAC alleges “errors by hearing offi-
cers, who dismissed claims as time-barred, specifically
ignoring IDEA’s knowledge requirement, and who did not
reach the primary issue in the complaint which [Lafayette]
was required to prove at hearing.” Thus, MM argues that
because he disagrees with the ALJ’s decision as to the statute
of limitations, CDE is liable for failure to properly oversee its
hearing officer because a properly trained and supervised
hearing officer would not have incorrectly dismissed a claim
as time-barred when it was not time-barred.

   MM’s approach is not well taken. As CDE points out, OAH
is an independent agency, and § 1415(f) requires that the due
6364            M. M. v. LAFAYETTE SCHOOL DISTRICT
process hearing be conducted before an independent and
impartial hearing officer. If we were to accept MM’s invita-
tion, it would allow a separate federal complaint against the
CDE for every case where the parent or student disagrees with
an ALJ’s ruling because a properly trained and supervised
ALJ would not have made such a ruling. However, the CDE
does not have authority or responsibility to directly supervise
or review each decision made by an ALJ in a due process hear-
ing.13 Instead, the IDEA provides a right for an aggrieved
party to seek judicial review of the merits of the ALJ’s deci-
sions. 20 U.S.C. § 1415(i).

   [9] MM does not explain why judicial review is not an
adequate remedy. MM has not cited any statute, regulation, or
case giving CDE the authority to oversee and control the inde-
pendent OAH hearing officers’ decisions. In fact, even the
supervisors of the hearing officers lack this authority. The
supervisors’ duties include “review[ing] the decisions of hear-
ing officers to ensure that the decisions are clear, concise, log-
ical, well-reasoned, supported by appropriate legal authority,
and address all issues required to be decided.” Cal. Code.
Regs. tit. 5, § 3096.2(c)(6). However, “[t]he review of a hear-
ing officer’s decision shall not involve altering the findings of
fact, conclusions of law or hearing outcomes.” Id.
§ 3096.2(c)(6)(C). Thus, review of the OAH’s hearing offi-
  13
     California Education Code requires the CDE to contract with another
agency to conduct due process hearings in a manner consistent with fed-
eral and state laws and regulations. Cal. Educ. Code § 56504.5. The CDE
is required to establish standards for the training and supervision hearing
officers, Cal. Educ. Code § 56504.5(c), and for “the quality control mech-
anisms to be used to ensure that the hearings are fair and the decisions are
accurate.” Cal. Educ. Code § 56505(c)(1). The CDE has enacted regula-
tions establishing these standards. Cal. Code Regs. tit. 5, §§ 3096.2, 3092,
3098.2. MM does not allege in his complaint, or argue on appeal, that
CDE failed to follow its regulations or that these regulations are inade-
quate to comply with CDE’s obligations under the IDEA. Rather, MM
argues only that CDE failed to properly oversee one particular hearing
officer in one particular ruling, a ruling which MM considers to be wrong.
             M. M. v. LAFAYETTE SCHOOL DISTRICT            6365
cer’s decision is left for the courts in a proper action against
a proper defendant pursuant to 20 U.S.C. § 1415(i). The dis-
trict court correctly determined that MM’s disagreement with
one decision of one ALJ did not state a claim against the CDE
for failure to properly oversee the OAH.

                       CONCLUSION

   The district court correctly dismissed MM’s claims against
Lafayette challenging the ALJ’s statute of limitations ruling
as being premature. The district court did not abuse its discre-
tion in dismissing the fourth claim as duplicative and cor-
rectly held that the CDE has no authority to oversee the
individual decisions of OAH’s hearing officers. The district
court’s judgment is AFFIRMED.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                    BY THOMSON REUTERS—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                             © 2012 Thomson Reuters.